Citation Nr: 0936484	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
unstable right ankle with osteochondroma, medial talar dome 
(hereinafter referred to as a "right ankle disability") 
prior to November 14, 2005. 

2.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability since November 15, 2005.

3.  Entitlement to service connection for a left knee 
disorder, including as due to a right ankle disability.

4.  Entitlement to service connection for a left ankle 
disorder, including as due to a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1973 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

An unappealed January 2006 rating decision denied entitlement 
to service connection for a back disorder.  However, during 
his Board hearing, the Veteran appeared to raise claims of 
entitlement to service connection for back and right shoulder 
disorders due to his right ankle disability.  As such, the 
issues whether new and material evidence was submitted to 
reopen a claim of entitlement to service connection for a 
back disorder including due to a right ankle disability, and 
entitlement to service connection for a right shoulder 
disorder due to a right ankle disability, are referred to the 
RO for appropriate development and adjudication.

The issues concerning entitlement to a rating in excess of 20 
percent for a right ankle disability since November 15, 2005, 
and entitlement to service connection for left knee and ankle 
disorders, secondary to a right ankle disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to November 14, 2005, the objective and probative 
medical evidence of record demonstrates that the Veteran's 
right ankle disability was not manifested by a marked 
limitation of ankle motion.

2.  On November 14, 2005, the objective and probative medical 
evidence of record demonstrated that the Veteran's right 
ankle disability was manifested by a marked limitation of 
ankle motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a right ankle disability, prior to November 14, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 
(2008).

2.  The schedular criteria for a 20 percent evaluation for a 
right ankle disability, effective November 14, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp 2009) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2003 and April 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim and 
notice of what part VA will attempt to obtain.  He was 
provided with notice of the specific rating criteria for the 
right ankle disability in October 2004, and how effective 
dates are determined in March 2006 correspondence.  The claim 
was readjudicated in June 2008.  Thus, any timing error was 
cured and rendered  nonprejudicial.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The Board concludes that VA has fulfilled its duty to assist 
the Veteran in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).

The Board is aware that the Veteran testified that he 
received Social Security disability benefits, but he also 
testified that he worked until approximately November 2006, 
when he was terminated (see hearing transcript at pages 5-6).  
September 2007 VA medical records reflect that the Veteran 
reported that he worked part-time at K-Mart until 2006 when 
he was terminated due to tardiness.  As the matter presently 
before the Board is the rating warranted for the Veteran's 
right ankle disability prior to November 15, 2005, and as VA 
will seek to obtain the Social Security records in 
conjunction with the claim pertaining to the rating warranted 
since November 15, 2005, the Board is of the opinion that all 
relevant evidence has been obtained to allow a fair 
adjudication of the claim.  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal. 

I.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected right ankle disability 
warrants a higher disability rating prior to November 15, 
2005.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The record reflects that service connection for an unstable 
right ankle, due to injury, was granted in a June 1991 rating 
decision.  That decision assigned a 10 percent disability 
rating under Diagnostic Codes 5010, 5271.  

In April 2003, the RO received the Veteran's current claim 
for an increased rating.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As noted, the Veteran's right ankle disability is evaluated 
as 10 percent disabling under Diagnostic Codes 5010, 5271.  
Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

A 10 percent rating is warranted for a moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for a 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)  Under Diagnostic Code 5270 
a 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a.
 
The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II (2008).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for the 
Veteran's right ankle disability prior to November 14, 2005, 
but that the evidence warrants a 20 percent rating from 
November 14, 2005.  The reasons follow.

Prior to November 14, 2005, the objective medical evidence 
does not establish that the Veteran had a marked limitation 
of motion of the right ankle.  For example, at the June 2003 
VA examination, the Veteran had full range of motion of the 
right ankle, with dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  The examiner noted the Veteran's 
report of constant pain that worsened with weight bearing but 
reported no finding of bony tenderness, deformity, or soft 
tissue swelling and no varus or valgus abnormality.  The VA 
outpatient records reflect complaints of right ankle pain 
although, in June 2004, the Veteran's gait was normal and an 
examiner reported "probably well-compensated right ankle 
weakness."  

Notably, however, at a November 14, 2005 VA examination, 
range of right ankle motion was limited to 6 degrees of 
dorsiflexion and to 8 degrees of plantar flexion.  This is 
reflective of a marked loss of ankle motion.  The examiner 
noted that the Veteran used a cane and ankle brace, but 
reported no ankle tenderness and a normal gait with no 
ligamentous weakness.  DeLuca.  Resolving reasonable doubt in 
the appellant's favor, the November 14, 2005 clinical 
findings establish evidence of a marked right ankle 
disability.

As to whether the Veteran's right ankle disorder warranted an 
evaluation in excess of 20 percent on November 14, 2005, the 
record shows that the appellant retained some motion in each 
plane of right ankle motion.  Hence, the joint was not 
ankylosed, and an evaluation in excess of 20 percent is not 
warranted from that date.  38 C.F.R. § 4.71a, Diagnostic Code 
5270. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
right ankle pain are contemplated in the assigned ratings.  
There is no indication that pain, due to disability of the 
right ankle, at any time caused functional loss greater than 
that contemplated by the assigned evaluations.  38 C.F.R. § 
4.40, 4.45; DeLuca.  A separate evaluation for pain is not 
for assignment.  Spurgeon.

The preponderance of the objective medical evidence of record 
is against a rating in excess of 10 percent for the Veteran's 
service-connected right ankle disability prior to November 
14, 2005.  The evidence is in equipoise as of November 14, 
2005, and hence, a 20 percent rating is established from that 
date.

Notably, at no point does the record present evidence 
sufficient to invoke the procedures for the assignment of a 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1), prior to November 15, 2005.  In this 
regard, the Board notes that, prior to November 15, 2005, the 
Veteran's service-connected right ankle disability was not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated by the assigned ratings) when 
all the evidence of record is considered for the period in 
question.  Although the Veteran told the June 2003 VA 
examiner that his ankle affected his ability to work, in 
December 2004, he told a VA outpatient clinic physician that 
he worked in a warehouse.  At his November 2005 VA 
examination he told the examiner that he lost his job due to 
absences and unfinished projects because of back problems.  
He did not report a job loss due to the right ankle.  
Moreover, the Veteran has submitted no documentation to show 
that the right ankle disability affected his ability to work, 
e.g., sick leave statements, wage reports.  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for a right 
ankle disability prior to November 14, 2005 is denied.

Entitlement to a 20 percent rating for a right ankle 
disability effective November 14, 2005 is granted subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

During his April 2009 Board hearing, the Veteran testified 
that he had been a productive laborer for years but recently 
things had worsened.  He indicated that he was unable to walk 
or stand without pain and always had some degree of pain.  
His ankle reportedly buckled and he walked with a cane.  The 
Veteran said that he was unable to work as a mechanic and was 
terminated in November 2006 as he was unable to complete jobs 
on time because he was constantly on his feet and in constant 
pain.  The Veteran said that he received regular treatment at 
the VA outpatient clinic in Zanesville, Ohio, where he was 
seen approximately every three months.  He said that his 
right ankle disability worsened since he was last examined by 
VA in 2005.  He was able to move his ankle but believed it 
had less motion than when previously examined.

As noted, the Veteran testified that he was now receiving 
Social Security disability benefits, and the medical records 
used by Social Security in granting benefits are not 
contained in the claims file.  Therefore, further development 
to secure all records from the Social Security Administration 
is required.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As well, the Veteran testified that he received regular 
medical treatment at the VA outpatient clinic in Zanesville.  
However, the most recent VA outpatient records are dated in 
April 2008.  Thus, an effort should be made to obtain the 
additional VA medical records.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Furthermore, the Court has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Here, the record 
shows that the Veteran failed to report for a VA examination 
scheduled in May 2007, but he testified that it took him over 
two hours to travel to the RO for the hearing and that it was 
difficult for him to get there.  The Board has no reason to 
doubt his statements.  Thus, the Board is of the opinion that 
the Veteran should be afforded a new VA examination to 
determine the current severity of his service-connected right 
ankle disability.

The Veteran also claims entitlement to service connection for 
left knee and ankle disorders that he asserts are due to his 
service-connected right ankle disability.  He testified that 
he used his left leg to compensate for his bilateral ankle 
problem and that, periodically, his left ankle buckled.  He 
denied being treated for left knee or ankle problems while on 
active duty.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008).

In light of the marked limitation of right ankle motion 
demonstrated, and the complaints reported at his 2009 hearing 
before the undersigned, the Board is of the opinion that the 
Veteran should be afforded a VA examination by performed by 
VA orthopedic physician to determine whether he has left knee 
or ankle disorders due to service or that were aggravated by 
the service- connected right ankle disability, or is 
otherwise related to this pathology.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records used in determining 
the Veteran's entitlement to disability 
benefits.  If the RO/AMC cannot locate 
such records, the RO/AMC must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The Veteran and his 
representative should also be so notified 
in writing of VA's inability to obtain 
the Social Security records.

2.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment, to particularly include 
records from the Zanesville, Ohio, VA 
Community Based Outpatient Clinic, for 
the period since April 2008.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Thereafter, the RO/AMC should 
schedule the Veteran for a VA orthopedic 
examination to be performed by a 
physician, in order to determine the 
nature and extent of his service- 
connected right ankle disability, and the 
etiology of any diagnosed left knee and 
left ankle disorders.  The claims folder 
with a copy of this remand is to be made 
available to the examiner prior to the 
examination.  All indicated tests, to 
include range of motion studies should be 
accomplished and all clinical findings 
reported in detail.

*	As to the right ankle disability: 
the report must address the range of 
joint motion with notations as to 
the point in any arc of motion at 
which the Veteran experiences pain.  
The physician must identify and 
completely describe any other 
current symptomatology, including 
any functional loss due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy 
of disuse as to the right ankle.  
The physician should inquire as to 
whether the Veteran experiences 
flare-ups as to the disability.  If 
so, to the extent possible, any 
additional functional loss or 
limitation of motion during such 
flare-ups should be described.  If 
this is not feasible, the physician 
should so state. The examiner is 
address the effect the right ankle 
disability has on the Veteran's 
ability to obtain and maintain 
substantially gainful employment.  

*	As to the left knee and ankle 
disorders: the VA examining 
physician is requested to address 
whether the Veteran has a left knee 
and/or ankle disorders.  If so, the 
examiner is to address whether it is 
at least as likely as not that the 
disorder was caused by, or is 
aggravated by, the Veteran's 
service-connected right ankle 
disability?  The degree of left 
ankle and/or knee disorder that 
would not be present but for the 
service-connected right ankle 
disability should be identified.   A 
complete rationale should be 
provided for any opinion offered.  

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for all VA examinations, to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims of 
entitlement to a rating in excess of 20 
percent for a right ankle disability 
since November 15, 2005; and entitlement 
to service connection for left knee and 
ankle disorders, including secondary to a 
right ankle disability.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


